DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed because the closest prior art of record discloses the following:
(a) Agarwal et al. (US 2018/0041934) discloses a coordinating server that acts like a virtual radio network controller (vRNC or virtual RNC) for multi-RAT network handling resources for different technologies 3G, LTE/4G and WiFi (p. [0232], [0236]), the UE registering to the coordinating server (p. [0233], lines 1-10; p. [0234]).
(b) Fernandez-Galmes et al. (US 10,736,071) discloses a method that when a UE sends an initial attach/TAU request to the MME, requesting to connect to a 4G network (i.e., second RAT), the HSS determines that the UE is currently registered in the 5G network (i.e., first network), a deregistration notification is sent from the UDM to the AMF (col. 7, lines 33-57).
 However, the prior art of record, either alone or in combination, fails to anticipate of render obvious, the features of:
Claim 1
A method for resolving multiple contexts for a User Equipment (UE) in a wireless network, comprising: 
maintaining, for a coordinating node hosting a first Radio Access Technology (RAT) controller and a second RAT controller simultaneously, a centrally maintained database; 
determining, based on the contents of the centrally maintained database, when the UE is registering with the second RAT controller while currently registered with the first RAT controller; and 
sending, by the second RAT controller, a deregistration command to the first RAT controller the UE was registered with, wherein context is freed and wherein resources held at both the coordinating node and at a base station are freed. (see claims 7 and 13 that contains similar limitations)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643